EJECTMENT, by Doe on the demise of Cooper against Cutshall. Judgment for the defendant below. Cutshall derives title from Comparei; Cooper, the lessor of the plaintiff, from Norris. The facts of the case are these:
On the 9th of August, 1831, Francis Compar et sold the land in controversy to Luke Norris, gave him a title-bond for, and put him in possession of, it. Norris continued *247in possession till December, 1833, and made improvements. At that time he found he should be unable to pay for the land, and, accordingly, surrendered the possession and title-bond, received back his notes, given for the purchase-money, and the contract was then cancelled by mutual consent. Comparet then sold the land to Cutshall.
On the 2d of May, 1833, Stephen Coles obtained a judgment in the Allen Circuit Court against said Luke Norris; and on the 20th of May, 1834, had the land in dispute sold, on an execution on said judgment against said Norris, at which sale, Henry Cooper, the lessor of the plaintiff, became the purchaser. Such are the respective titles of the parties. The plaintiff claims to succeed on the ground that the judgment of Coles was a lien on the equitable estate of Norris in the land, under his title-bond and possession, and that, by the sheriff’s sale and deed, that interest and right of possession were conveyed to Cooper, his lessor; and he relies upon the cases of Jackson v. Parker, 9 Cowen 73, and Wayman et al. v. Hardin, 3 Blackf. 26. The case of Jackson v. Parker was examined, and held not to be law in this state, in Modisett v. Johnson, 2 Blackf. 431; and Modisett v. Johnson was reviewed and confirmed by this Court in Orth v. Jennings et al., 8 Blackf. 420. The case of Wayman et al. v. Hardin, has no bearing upon the present.
We think Coin’s judgment was no lien on the land held by Norris, and that the sale by the sheriff of that land, under Coles’s judgment, and his deed pursuant to said sale, conveyed no title to Cooper, the plaintiff’s lessor.
The judgment is affirmed with costs, &c.